Citation Nr: 0108450	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1981 to July 
1982.

The instant appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which, in part, denied a 
claim for service connection for bronchial asthma.  This 
appeal also arose from a March 2000 rating decision of the RO 
which denied a claim for service connection for PTSD.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to a claim for entitlement to 
service connection for a bipolar disorder.  However, the 
veteran never completed his appeal by filing an appeal 
statement (VA Form 9 or its equivalent) as to that issue.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, 
in a March 2000 written statement, the veteran clearly 
indicated that he wanted to "drop" the bipolar disorder 
claim.  Based on the above, the Board construes the March 
2000 written statement as a withdrawal of the issue of 
service connection for a bipolar disorder.  38 C.F.R. 
§ 20.204(a) (2000).

The appellant and his representative, in various 
correspondence with the RO, seems to have raised additional 
claims for service connection.  In his original claim in 
October 1996, he requested service connection for severe 
depression with psychotic tendencies.  In a written statement 
dated March 24, 2000, he appeared to request service 
connection for sarcoidosis and sleep apnea.  Finally, in an 
April 24, 2000, written statement, he requested service 
connection for sinusitis and allergic rhinitis.  Since these 
issues have not been developed by the RO, they are referred 
to the RO for appropriate action.  These issues are not 
inextricably intertwined with the issues on appeal.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the Veterans Claims Assistance Act of 2000 and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The appellant contends, in substance, that he has PTSD as a 
result of being required to jump off a high platform and swim 
in 12 to 14 feet deep water during basic training; therefore, 
he believes service connection is warranted for this 
disorder.  He also asserts that he had bronchial asthma which 
worsened in service; therefore, he believes service 
connection is warranted for that disorder as well.

Further development is warranted in this case.  First, the 
veteran is advised that the RO attempted to develop pertinent 
treatment records from Dr. H. Stephens in November 1998; 
however, it does not appear that Dr. Stephens' office 
responded to that request.  Therefore the RO must make any 
additional reasonable efforts to obtain those records.  
Second, the veteran indicated in a June 1999 written 
statement that had been treated by Dr. T. M. Duhaylungsod 
from 1998 to the present.  As the most recent records from 
Dr. Duhaylungsod are dated in October 1998, further attempts 
to develop more recent treatment records should be made.  
Third, in a July 1999 written statement, the veteran reported 
that medical records pertaining to his claimed disabilities 
could be found at the Duval County jail in Florida.  Attempts 
should be made to develop these records.  Fourth, a July 1999 
letter from Dr. R. K. Middlekauff indicated that he had been 
treating the veteran's asthma since June 1990.  Thus, 
reasonable attempts should be made to develop Dr. 
Middlekauff's treatment records.

Additionally, the Board notes that in an April 2000 written 
statement, the veteran reported treatment by a Dr. G. S. 
Trotter for asthma and allergies from 1982 to 1990.  He also 
provided a statement from Dr. Trotter, dated in April 2000, 
that no information on the veteran was found in Dr. Trotter's 
office and that records had been destroyed.  Therefore, the 
veteran is advised that Dr. Trotter's records are 
unobtainable and no further action will taken by the RO to 
attempt to develop those records.

The veteran's service personnel records included a 
certification, signed by the veteran, and dated April 16, 
1981, that he knew how to swim or that, if he did not know 
how to swim, he would cooperate in achieving water survival 
qualifications during recruit training.  These qualifications 
included entering water feet-first from a height of five feet 
and floating or treading water for 5 minutes.  An April 1999 
letter from Dr. D. D. Pollock stated that the veteran has 
sufficient positive responses to PTSD criteria to warrant a 
diagnosis of PTSD and related that the veteran's dreams of a 
time in service when he was "made to jump off a tower into a 
pool and at the time he could not swim."  For these reasons, 
the Board finds that a VA medical opinion should be 
requested.

In addition, an October 1999 letter from a physician's 
assistant stated that the veteran had asthma which was 
"associated with his exposure to noxious chemicals while in 
the military."  As a result, the Board finds that a VA 
medical opinion should be requested.

The veteran is hereby notified that it is his responsibility 
to report for any examinations scheduled in connection with 
this REMAND and to cooperate in the development of the claim.  
The consequences for failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD or bronchial asthma that has 
not already been made part of the record, 
VA and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  In 
particular, the RO should request the 
veteran adequately identify any records 
of treatment for bronchial asthma prior 
to April 1981.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO should attempt to acquire, 
after obtaining any necessary 
authorization from the veteran:

a.  All pertinent treatment records 
from Dr. H. Stephens, 440 Kingsley 
Ave., Orange Park, FL, 32073; and

b.  All pertinent treatment records 
developed from October 1998 to the 
present from Dr. T. M. Duhaylungsod, 
1649 Atlantic Blvd., Suite 3, 
Jacksonville, FL, 32207; and 

c.  All pertinent treatment records 
developed from the Duval County jail 
in Duval County, FL; and 

d.  All pertinent treatment records 
developed from June 1990 to the 
present from Dr. R. K. Middlekauff, 
1801 Barrs St., Suite 700, 
Jacksonville, FL, 32204.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
records sought, the RO shall notify the 
claimant that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

3.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  If the 
RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  After all additional evidence has 
been associated with the claims folder, 
the RO should request a VA medical 
opinion.  After reviewing all the 
evidence of record, the physician should 
offer an opinion as to each of the 
following questions:

(a)  Does the veteran currently have 
PTSD?

(b)  If a diagnosis of PTSD is 
deemed appropriate, the examiner 
should specify:

(1) whether each alleged stressor 
found to be established by the 
record was sufficient to produce 
PTSD; and 

(2) whether there is a link between 
the current symptomatology and one 
or more of the in-service stressors 
found to be established by the 
record and found sufficient to 
produce PTSD by the examiner.

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

5.  After all additional evidence has 
been associated with the claims folder, 
the RO should request a VA medical 
opinion.  After reviewing all the 
evidence of record, the physician should 
offer an opinion as to each of the 
following questions:

(a)  Does the veteran currently have 
asthma?

(b)  If the veteran currently has 
asthma, what is the date of onset 
and etiology of the condition?  Is 
it as least as likely as not that it 
had its onset during active service 
from April 1981 to July 1982?

(c)  If the veteran's asthma had its 
onset prior to his active service, 
i.e., prior to April 1981, is it at 
least as likely as not that it 
underwent a chronic or permanent 
worsening during his active military 
duty?

(d)  If it is at least as likely as 
not that the veteran's asthma 
underwent a chronic or permanent 
worsening during his active military 
duty, can the worsening be clearly 
and unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If either of the benefits sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



